Judgment, Supreme Court, New York County (Robert H. Straus, J.), rendered April 22, 2005, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There was extensive circumstantial evidence establishing defendant’s identity as the person who presented a counterfeit credit card in an attempt to purchase merchandise. To the extent that defendant is claiming that the counterfeit credit card and related receipt for the transaction were improperly admitted into evidence, we find that argument without merit. Concur—Tom, J.P., Mazzarelli, Friedman, Sullivan and Nardelli, JJ.